Title: Samuel Kercheval to Thomas Jefferson, 28 September 1809
From: Kercheval, Samuel
To: Jefferson, Thomas


          Sir Stephensburg. Frederick Cy Sepr 28th 1809.
           I have taken the liberty of inclosing to you, a subscription paper, for the purpose of raising money towards defraying the charges, of building an Academy at this place. I need not hint to you Sir the importance of the institution; you are far better qualified to judge of its utility than I am. It may not however, be improper to remark, that the situation is both beautifull & healthy, and is capable of being improved to great advantage.
          If you should think proper to patronize the undertaking, and contribute any thing for that purpose; any contributions, either from your self or any of your friends will be gratefully received. Pardon the liberty I have taken, and beleive me, (altho a stranger to your person) your Most obt Sert
          
            
              Saml Kercheval
            
            
              Secy for the Trustees
            
          
        